Report oe Committee. — Isaac Phelps, Jr., Awarded the Seat.
In Assembly, January 5, 1822.
Mr. Finch, from the committee of privileges and elections, to whom was referred the petition of Isaac Phelps, Jr., claiming the seat of David Eason in this House, reported:
*48That they have investigated the claim of the said Isaac Phelps, J"i\, to be admitted to his seat as a member of this House, in the place of David Eason, who was returned. by the clerk of the county of Erie as duly elected; that Mr. Eason and Mr. Phelps, according to notice given to that effect, appeared before the committee on their respective claims; that from the documents referred to the committee, the following facts are fully and clearly proven, and were not contradicted or denied by Mr. Eason : ,
That at the last anniversary election for members of Assembly in the counties of Niagara, Erie, Cattaraugus and Chautauqua, it appears by the affidavit of Asher Freeman, Joseph Odell, Warren Eosekrans and Nathan Comstock, inspectors of the said election in the town of Eoyalton in the county of Niagara, that Isaac Phelps, Jr., had one hundred and twenty-eight votes ; that after canvassing the votes given at said, election,-they proceeded to make return thereof to the clerk of the county of Erie, in which return the said votes for Isaac Phelps, Jr., were returned as votes for Isaac Phelps, were printed, and that there can be no mistake of their having on them the name of Isaac Phelps, Jr.
It further appears by the affidavit of John Welch, Jolm March, James G'reene, Myron Newell and Daniel Webster, inspectors of election in the town of Eden, in the county of Erie, at the aforesaid election, That Isaac Phelps, Junior, had forty-four votes; and that in making a return thereof to the clerk of the county of Erie, the said votes for Isaac Phelps, Junior, were returned as votes for Isaac Phelps, by mistake; and that all the votes so given for Isaac Phelps, Junior, and returned as' votes for Isaac Phelps, were printed, and that there can be no mistake of their having on them the name'of the said Isaac Phelps, Junior.
The committee further' report, that the whole number of votes given at the said election in and for the counties of Niagara, Erie, Cattaraugus and Chautauqua, for David Eason, was two thousand four hundred and twenty-six; for Isaac Phelps, Junior, two thousand two hundred and seventy-five; and for Isaac Phelps, one hundred and seventy-eight.
The committee are therefore unanimously of opinion that the seat, of David Eason, Esquire, should be vacated, and that the petitioner be admitted as a member of this House.
Thereupon', on motion of Mr. Finch,
Hesolved, That Isaac Phelps, Junior, ought to be permitted to *49take liis seat as a in ember of the House of Assembly, duly elected in the counties of Niagara, Erie, Cattaraugus and Chautauqua, in the room of said David Eason, the sitting member, and that the seat of David Easoii, the sitting member, be vacated accordingly.
Thereupon, Mr. Isaac Phelps, Junior, who was declared member of Assembly, duly elected in and for the district composed of the counties of Niagara, Erie, Cattaraugus and Chautauqua, appeared in the Assembly Chamber, was duly qualified and took his seat. Assembly Journal, 1822, page 39.